 RINKEPONTIAC CO.239Rinke Pontiac Co. and Stephen Terpevich.Case 7-CA-11037January 17, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOTerpevich because of his protected concerted activities. Atthe close of the hearing, the parties waived oral argumentbut thereafter filed briefs in support of their respectivepositions.Upon the entire record,3 and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGSAND CONCLUSIONSOn September 30, 1974, Administrative Law JudgePaul Bisgyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Boardadoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders thatRespondent,Rinke Pontiac Co.,Warren,Michigan,itsofficers,agents,successors,and assigns, shall take theactionset forth in the saidrecommended Order.iRespondent's requestfor oralargumentis hereby denied, as the recordand the briefs adequatelypresent the issuesand positions of the parties.DECISIONSTATEMENT OF THE CASEPAULBISGYER,Administrative Law Judge: This proceed-ing, with all parties represented, was heard on July 23 and24, 1974,inDetroit,Michigan,on the complaint of theGeneral Counsel issued on May22, 1974,1and the answerof Rinke Pontiac Co., herein called the Respondent orCompany.In issue is the question whether the Respondent,in violation of Section 8(axl) of the National LaborRelations Act, as amended,2 discharged employee StepheniThe complaint is based on a chargefiled by Stephen Terpevich onMarch 28, 1974, acopy of which was duly served on the Respondent byregistered mail the next day.2 Sec. 8(aXI) of the Act makes itan unfairlabor practice for an employer"to interfere with, restrain,or coerce employees in the exercise of the rightsguaranteed in section 7." Insofar as pertinent,Sec. 7 provides that"[e ]mployees shall have the right to self-organization,to form, join, or assistlabor organizations,to bargain collectively through representativesof theirown choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection .... "3No opposition having been received, the General Counsel's motion to216 NLRB No. 49I.THE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, has a Pontiacautomobile dealership in Warren, Michigan, where it isengaged in the business of selling and servicing new andused automobiles. Its annual gross revenue from theseoperations exceeds $500,000. It also annually purchasesautomobiles and parts valued in excess of $50,000 whichare shipped directly to its Warren place of business frompoints located outside Michigan.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.The Evidence1.Terpevich's employment history; the eventspreceding his dischargeIn 1973,4 during which year the events herein occurred,the Respondent employed some 10 new-car and four used-car salesmen.One of the used-car salesmenand the subjectof this proceeding was Stephen Terpevich who wassummarily discharged on October 26 under the circum-stances related below after 5 years of employment with theRespondent. Admittedly, Terpevich was the Company'stop and most productivesalesman,sellingmore cars thanthe other salesmen,earning more commissionsthan any ofthem, and winning various awards for his sales accomplish-ments.5 In addition, he sold more credit life insurances tocustomersthan did the other salesmen for which he alsoreceivedcommissions.About 2 weeks before Terpevich'sbrother, Al, resigned from his job with the Respondent asused-car sales manager onMay 1, Terpevich was inter-viewed for this position. According to Terpevich, he wasnot interestedin the manager's jobunlesshe was paid ahigher salary than that offered.On August 1, the Respondent instituted a new plan forthe saleof creditinsuranceto car purchasers. Unlike theprior plan which provided only for life insurance for thecorrect the transcript of testimony is hereby granted and the transcript isaccordingly corrected in the indicated respects,as set forth in Appendix Battached hereto. [Appendix B omitted from publication.]4Unless otherwise indicated,all dates referto 1973.5 It appears that between May I and his discharge on October 26, therewas a drop in the number of his car sales and amount of earnings.Terpevichattributed this situation to market conditions and sickness.The productive-ness of other salesmen similarly suffered during this period.6 Such insurance is usually sold to customers who finance theirautomobile purchases in order to provide for the repayment of theindebtedness in case of their death. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDrepayment of the indebtedness in case of death, the newone offers,not only this type of insurance,but also healthand accident insurance for the repayment of installmentsof the debt in case such contingencies arise.Coverage forthis insurance entails a much higher premium cost to thecustomers than did the insurance offered under the formerplan. The new insurance is part of a complete program forwhich the Respondent contracted with American WayService Corporation.Included in the program are provi-sions for the promotion and the sale of the insurance. Thisisachieved through an incentive system of compensatingsalesmen for their successful efforts in selling the insuranceby crediting them with points which are convertible intomerchandise at wholesale prices or less.7The salesmen'scompensation for selling this insurance is based on asliding scale designed to motivate them to accomplishcertainminimum standards of performance and to givethem bonus compensation if they exceed those minimumstandards.By contrast,the former plan prescribed astraightcommission of 10 percent of the insurancepremium sold to customers.Concerned over the complexity of the new program andlacking knowledge or sufficient information as to whetherthis program would be more beneficial to them than thesupplanted plan, the salesmen held frequent meetingsamong themselves on the Respondent's premises.In thesediscussions,the salesmen raised questions pertaining to themethod of compensation,particularly after they hadreceived their first report of their insurance earnings 1month after the plan went into effect. They also voiced theneed for meeting with management and American Way,the sponsor of the program, to secure clarification of thematters which were troubling them. Norman Hoefler, theused-car sales manager,testified that he overheard discus-sions among salesmen in which they were critical of certainaspects of the program and in which Terpevich expressedhis dislike of certain of its features.In addition,there isevidence that salesmen made inquiries of Hoefler andLewis Rancilio,the new-car sales manager,regarding themechanics of the program and the compensation thesalesmenwere entitled to thereunder, but that themanagers'responses revealed that they, too, were unin-formed.Although it appears that ultimately many sales-men increased their insurance earnings under the newprogram,the merits of this program as compared with theold plan are concededly not in issue.In the meantime,the Respondent arranged with Ameri-can Way President Thomas Warmus to conduct a series offivemeetingswith the Respondent's salesmen for thepurpose of explaining the operation of its program, theunderlying incentive system of compensation,the substan-tive terms of the insurance offered,and the technique ofselling this insurance.Two or three meetings were heldbeforeOctober 25 where Warmus lectured on some ofthese subjects,including the method of determining thesalesmen's compensation under the incentive point system.rHowever, the salesmen are given the option of being paid in cash at anarbitrarily deflated rate.The findings concerning this meeting are based on a composite of therecord testimony which I find reflect what probably transpired there.Terpevich testified that he did not attend these sessionsbecause of illness.On October 25,8 Warmus conducted the next meeting onthe Respondent's premises which the new- and used-carsalesmen, the sales managers, and Roland Rinke, theRespondent's president, attended. Terpevich, however, wasabout a half-hour late. Before Terpevich's arrival, Warmusbegan to discuss various aspects of the program and thetechnique of selling his company's insurance. During hisdiscourse, questions were invited from the floor, whichwere answered by Warmus. Among the questions askedwas one by Raymond Fuhrman, a new-car salesman, whoinquired about the legality of selling AmericanWay'sinsurance inMichigan.9 It further appears that severalsalesmenalso posed questions relating to the incentive payplan.As the meeting progressed, Terpevich entered. It was notlong before he questioned Warmus about the fairness ofthe incentive plan for paying the salesmen for theirinsurancesalesand referred to his experience whereby heassertedly received $7 less commissions under the new planthan he would have earned under the former fixedpercentage plan. In response, Warmus proceeded to clarifythe functioning of the incentive system and its objective tomotivate the salesmen in selling the insurance, noting thatthe salesmen had actually benefited from the institution ofthisprogram.Warmus also commented that in the 2months that the new program was in effect Terpevichearned more, in totality, than he would have made underthe old plan. Not satisfied with Warmus' explanation,Terpevich persisted in finding fault with the incentivesystem and declared his inability to understand why heshould be penalized if he did not sell the insurance to allpotential customers. This led to a heated and emotionalexchange between Terpevich andWarmus in whichTerpevich pointed his finger at Warmus as if to emphasizehis remarks.When Terpevich alluded to another sales-man's complaint concerning his reduced compensationunder the new program, Warmus replied that since thatsalesman did not complain why should Terpevich. Theupshot of the Terpevich-Warmus argument was Warmus'announcement that the meeting was no longer construc-tive; that he had no intention of continuing his argumentwith Terpevich; and that if the American Way programwas not wanted, he would withdraw it. On that note, themeeting abruptly ended with Warmus, who was visiblyangered by the developments, walking out.Warmustestifiedthat subsequently four or five salesmen ap-proached him and apologized for the turn the meeting hadtaken.Rinke, who was distressed that the meeting had brokenup under the circumstances it did, told the salesmen that hewas determined to retain the new program, which heconsidered was the best one he had ever had and was mostlucrative for the Company,aswell asthe salesmen.Terpevich informed Rinke that he, too, wanted theprogram, but that he could not understand why Warmus9 Thenextday, Fuhrmanwas givena 2-day disciplinary layoff.PresidentRinke admitted that one reason forthe layoff wasFuhrman'sinquiryconcerning the legalityof thenew insurancewhich he(Rorke) consideredwas irrelevant. RINKEPONTIAC CO.241was unable to furnish a satisfactory explanation of itsoperation.Later,Rinke expressed his regrets to Warmusfor the outburst at the meeting and requested Warmus toretain the Company's account, which he agreed to do.2.Terpevich's dischargeShortly after Terpevich reported for work the next day(October 26) Used-Car Sales Manager Hoefler summonedand accompanied Terpevich to President Rinke's offtce.'°There, Rinke mentioned that he had already given New-Car Salesmen Munaco and Fuhrman a 3-day disciplinarylayoff." Rinke then informed Terpevich that he had alsodecided to terminate him. Rinke stated that he wasdissatisfied with Terpevich's attitude, job performance, andother indicated shortcomings and that it was his inexcusa-ble conduct at the October 25 meeting which broughtmatters to a head. Furthermore, Rinke charged Terpevichwith disrupting the meeting and causing him embarrass-ment and declared that he had enough personnel problemsin other departments that he did not need them in the salesdepartment.In addition, Rinke reviewedthe otherreasonsprompting his discharge decision,which were outlined inthe noticeof disciplinaryaction givento Terpevich onOctober 29. This led toa discussionconcerning Terpe-vich's tardiness;the dropin his car sales; a stolen carincident where he refused to sign a complaint against thethief; his failure to obtain from a customer an odometeraffidavit; his alleged loss of interest in his job; Hoefler'sinability to control him; and his ownership of a horsefarm.12 Alluding to his long service with the Respondentand the fact that he had been frequently consulted bymanagement with respect to business matters, Terpevichtried to persuade Rinke to change his mind and retain himbut to no avail.On October 29, the Monday following his termination,Terpevich went to the Respondent's establishment to pickup hispersonal belongingsand paycheck. While there,GeneralManager Joe Rinke handed him a notice ofdisciplinary action which noted October 25 as the "Date ofViolation." Under the subject of "Reason for Discipline,"the followingitemswere checked: Tardiness (with "LateEvery Day of Wk. of Oct. 22nd" inserted), Misconduct,and Unsatisfactory Performance. In the paragraph entitled"Other Just Cause," the following was written in:10Thefindings concerning the discharge interview are based on creditedportions of the testimony of Roland Rinke, Hoefler,and Terpevich.However,the narration does not necessarily reflect the precise order thesubjects were discussed.iiFuhrman's layoffwas actually for 2 days.The notice of disciplinaryaction given to him states,among other reasons for thelayoff, "PoorConductAt Sales Meeting-Argumentative Remarks."Rinke testified thatthis reason referred to Fuhrman's questioning the legality of the newinsurance program at the October 25 meeting which he(Rorke)consideredwas irrelevant.12 In view of the fact that it is undisputed that Terpevich's conduct at theOctober 25meeting precipitated his discharge and was at least one factorcausing it, it is unnecessary to determine whether and to what extent theother asserted reasons contributed to the discharge decision.As indicated inmy concluding findings,infra,such a determination would not affect myultimateconclusion.However,it is observed that the additional reasons arenot entirely beyond suspicion.Significantly,at no time was Terpevich, theRespondent's top producer,ever warned or threatened with discharge oreven discipline if his performance or other shortcomings did not improve.Indeed,the only thing the Respondent did with respect to his tardiness,Employee failed to have an Odometer Statement signedand completed on sale of P9110 and 71 trade taken inon this deal.Poor conductat sales meeting.Came in one hour lateand wanted to argue with representative of AmericanWay Ins. (Thom Warmus) about program. Completelydisorganizedmeeting.Under the subject of "Remarks," this was written: "U/CMGR [used-car manager]and DLR [dealer] felt employeehas lostinterestin job-Has a horse farm. Sales off 49units in 9 months."B.Concluding FindingsTheGeneralCounsel contends that the evidenceestablishes that Terpevich's participation in the October 25meeting was a protected concerted activity and that hisdischarge for this reason violated Section 8(a)(l) of theAct.Denying that the discharge was unlawful, theRespondent argues that Terpevich's activity was notconcerted,but rather was an unprotected individualcomplaint or gripe; that his action at that meeting was notprompted by a desire or purpose to change or otherwiseaffect conditions of employment; that his heated exchangewithAmericanWay PresidentWarmus, who had nocontrol over the salesmen's compensation, was misdirectedand therefore Terpevichmade himself vulnerable todischarge; that the Respondent was unaware that Terpe-vich was acting in concert with his fellow salesmen; and,finally that he misconducted himself at the meeting.Section 7 of the Act guarantees to employees "the rightto . . . engage in . . . concerted activities for the purposeof . . . mutual aid or protection .... " To terminate anemployee for exercising this right violates Section 8(a)(1) ofthe Act.13 Even if the discharge is caused in part only bythe employee's protected concerted activities, it is similarlyunlawful,despite the existence of good grounds forterminating him.14 Of course, under the plain language ofthe Act, only employee concerted activities are protected.To qualify as concerted activity, as one court observed, itmust be "engaged in with the object of initiating orinducing or preparing for group action or . . . [have] somewhich was not a recentdevelopmentand was also prevalent among othersalesmen, was to alertTerpevichthat he was late or to give him a pink slip.Moreover,although Terpevich's car saleshad declined in 1973 as comparedwith 1972, most of the other salesmen similarly experienced a reduction intheir sales.As for his failure tosecure from customers odometeraffidavits inone deal,other salesmen also overlooked securing them.In fact,Fuhrmanonly receiveda 2-day layoff,mentioned above,for failingto obtain suchaffidavits in connectionwith four deals and forother reasons. In any event,these omissions are usually corrected before the deal is finally concluded.With respect to the stolen car episode,which occurred more than 6 weeksbefore the discharge,the car was recovered undamaged and the thief wasapprehended.It also appearsthat Terpevich's approachto the problem wasvindicated.Finally,Terpevich's ownershipof a horsefarm wasnot onlyknown to the Respondent for some time,but dated back to a time before heentered the Respondent's employ.i3N.LR.B. v. Washington AlununumCo.,370 U.S. 9, 16-17 (1962).i4N.LR.B. v.West Side Carpet Cleaning Co.,329 F.2d 758,761 (C.A. 6,1964);N.LR.B. v. Adam Loos Boiler WorksCo., 435 F.2d 707 (C.A. 6,1970). 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to group action in the interest of the employees." 15The same court also pointed out that "preliminarydiscussionsare [not ] disqualified as concerted activitiesmerely because they have not resulted in organized actionor in positive steps toward presenting demands." 16 On theother hand, "in some circumstances entirely individualaction or speech is not concerted activity" and mayamount to no more than an unprotected personal gripe orcomplaint.17It is clear that Terpevich's criticism of the new incentivecompensation plan and his involvement in a heatedargumentwith American Way President Warmus at theOctober 25 meeting was, at least, a substantial cause of hisdischarge and, indeed, precipitated it. The crucial questionthus to be decided is whether Terpevich's conduct at thatmeetingconstituted protected concerted activity. Applyingthe foregoing well-settled principles, I find that it did andthat his discharge violated Section 8(axl) of the Act.As indicated above, Terpevich's activity at the October25 meeting was essentially a continuation of the groupdiscussions in which he and other salesmen participatedamong themselves following the Respondent's institutionof the newinsuranceprogram with its incentive payfeatures.Thiswas a natural reactionof thesalesmen totheir lack of information and apprehensiveness concerningthe new program in an effort to learn about its operationand whether they would earn more from the sales ofinsuranceunder this plan than they did under the formerone.Certainly,thesemattersdirectly related to theirlegitimate interests in terms and conditions of employmentand their discussions, as well as inquiriestheymade of thecar sales managers,regarding such matters constituted aform of protected concerted activity in their embryonicstage,even though no immediate change in the newprogram was demanded or contemplated.18Therefore,when Terpevich at the October 25 meetingchallenged thefairness of the incentive insurance pay plan and soonbecame embroiled in a sharp dispute with Warmus who, asthe sponsor of the plan, attempted to justify it, Terpevichwas clearly exercising his right to present objections to animportant aspect of the new program which was of mutualconcern to all the salesmen.Ifind that Terpevich's actionwas aconcerted activity and not simply an unprotectedpersonal gripe or complaint,as the Respondent insists.19The fact that he supported his position by calling attentionto his own loss of$7 under the new plan which he wouldhave earned under the old plan does not negate theconcerted character of hisactivity.20Indeed, the concertedquality of Terpevich's conduct is demonstrated, not onlyisMushroom Transportation Company,Inc.v.N.LRB.,330 F.2d 683,685 (C.A. 3, 1964);see alsoSignal Oil and Gas Company v.N.LRB., 390F.2d 338,342 (C.A. 9, 1968);Hugh H.Wilson Corporation v. N.LR.B., 414F.2d 1345,1354 (C.A. 3, 1969).16Mushroom Transportation,supra685.17Signal Oil, supra,342; see alsoHugh H.Wilson Corporation,supra,1348.18Washington Aluminum,supra,14;HughH.Wilson Corporation,supra,1350, fn. 9.19An inference of concerted activity is not precluded by the fact that themeeting was called by management to discuss the operation of the programand the technique of selling the offered insurance and to air employeequestions.Hugh H Wilson Corporation,supra,1330.5° SeeN.LRB.v. Interboro Contractors,Inc., 388 F.2d 495,499 (C.A. 2,1%7), where the court observed that"[e]ven if it were true that... [theby the fact that he, argued in terms of the adverse effectsthe incentive pay system had on the salesmen's earningsgenerally, but he specifically referred to another salesman'sloss ofearningsunder the program, but Warmus refused tolisten.Moreover, it appears that Terpevich was not alonein raising questions about the pay plan at this meeting.Salesman Fuhrman also challenged its legality. In anyevent, itmay be reasonably assumed that, in speakingagainst the incentive pay plan, Terpevich was simultane-ously seeking to muster support for his views from thesalesmen attending the meeting. As was observed by theFourth Circuit Court of Appeals,21 "The activity of a singleemployeein enlistingthe support of his fellow employeesfor their mutual.aid and protectionis asmuch 'concertedactivity'as is ordinary group activity. The one seldomexistswithout the other." In sum, I find, that Terpevich'sactivity definitely bore "some relation to group action inthe interest of the employees,"22 entitlinghim to theprotection of the Act.The Respondent, nevertheless, maintains that Terpe-vich's activitywas not concerted since there was noevidence of a purpose to change the method of insurancesales compensation. I find this contention unpersuasive.While Terpevich indicated that he liked the program, therecould be no doubt that implicit in his criticism of theincentivepay plan was at least a demand for itsmodification.23 At any rate, concerted activity for mutualaid and protection does not lose its character because theemployees had not yet proposed changes 24Equally untenable is the Respondent's contention that,as Terpevich's complaint was directed to American WayPresidentWarmus who lacked the power to make changesin conditions of employment, Terpevich's activity was notprotected and he was therefore vulnerable to discharge.The short answer is that American Way was the promoterof the program in question; it had contracted with theRespondent for its institution at the Respondent's automo-bileagency; and the Respondent had arranged withAmerican Way to conduct a series of meetings with thesalesmentoexplain the operation of the plan, thetechniqueof selling its insurance,and toanswerquestionsregarding thesesubjects. In this context, Terpevich at theOctober 25meetingvoiced his criticism of the incentivepay plan to Warmus in the presence of Rinke, theRespondent'spresident.Iam unable to find anything inTerpevich's conduct in addressing his remarks to Warmuswhich renderedhim subject to discharge.25 Nor am I ableto perceive anything in Terpevich's heated exchange withWarmus which was so indefensible, intolerable, or unrea-employee) was acting for his personal benefit, it is doubtfulthat aselfishmotive negates the protection that theAct normallygives to Section 7rights."21Owens-Corning Fiberglas Corporation v.N.LRB., 407 F.2d 1357, 1365(C.A. 4,1%9);see alsoHugh H. Wilson Corporation, supra,1557.ssMushroomTransportation,supra,685.23 It is noted,however,that in its motion for summaryjudgment filedbefore the hearing,the Respondent contended that, if Terpevichengaged inconcerted activity,its only purpose was to force the Respondent to reinstateits former illegal plan.24N.LR.B. v.Washington AluminumCo., 370 U.S. 9, 14 (1%2);Hugh H.Wilson Corporation v. N.LR.B.,414 F.2d 1345, 1350, fn. 9 (C.A. 3, 1969).75NationalShirt Shops of Delaware, Inc.,123 NLRB1213 (1959),citedby theRespondent, absolutely has no bearing on the situation involved inthe case at bar. RINKEPONTIAC CO.sonably disruptive of order or discipline as to warrantdepriving Terpevich of statutory protection for his concert-ed activity.26Lastly, the Respondent seeks to be relieved of liability ontheground that it was unaware that Terpevich wasengaged in concerted activity. I find this defense also to belacking in merit.It is sufficient that the Respondent wasfamiliar with the pertinent facts recited above on which Ihave foundthe existenceof concerted activity. In thesecircumstances,theRespondent'smistakenbelief thatTerpevich's conduct only amounted to' personal gripingcannot nullify Terpevich's rights and justify his dis-charge.27Accordingly, I conclude that, as Terpevich was engagedin concerted activity for mutual aid and protection, hisdischarge was violative of Section 8(a)(1) of the Act.28III.THE REMEDYPursuant to Section10(c) of the Act,as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and like and related conduct and that it take certainaffirmative action designed to effectuate the policies of theAct.Ithas been found that the Respondent unlawfullydischarged employee Terpevich because of his protectedconcerted activity. To remedy this unfair labor practice, itisrecommended that the Respondent offer Terpevichimmediate and full reinstatement to his former job or, ifthat job no longer exists, to a substantially equivalentposition,without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearningshe may have suffered by reason of his unlawfuldischarge by payment to him of a sum of money equal tothat which he normally would have earned from the date ofhis discharge to the date of the offer of reinstatement, lesshis net earnings during the said period.Backpay shall becomputed with interest on a quarterly basis in the mannerprescribed by the Board inF.W Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962). To facilitate the computation, as well asto clarify the named employee's right to reinstatement, theRespondent shallmake available to the Board, uponrequest, payroll and other records necessary and appropri-ate for such purposes.The posting of a notice is alsorecommended.Upon the basis of theforegoingfmdings of fact andupon the entire record in the case,Imake the following:29Hagopian & Sons, Inc. v.N.LKB.,395 F.2d 947,952-953(C.A. 6,1968);HughH.Wilson,supra,1355-56;Washington Aluminum,supra, 17.27Cusanov. N.LR.B.,190 F.2d 898,902-903(C.A. 3,195 1).29N.L.R.B. v. Jamestown Veneer& Plywood Corp,194 F.2d 192(C.A. 2,1952);N.L.R.B. v.Office Towel Supply Co,Inc,201 F.2d 838(C.A. 2,1953);Southwest Latex Corporationv. N.LR.B.,426 F.2d 50 (C.A. 5, 1970);andN.L.R.B. v.Buddies Supermarkets,Inc., 481 F.2d 714 (C.A. 5, 1973),relied on by the Respondent for a contrary result,are factually distinguisha-ble. InJamestown,the court held that four employees, who were provokedby the shortness of a notice of layoff and left the plant early for that reason,were not engaged in protected concerted activity.InOffice Towel,the courtheld that an employee's remark that this was "a hell of a place to work" wasCONCLUSIONS OF LAW2431.The Respondent is an employer engaged in commer-ce within the meaning of Section 2(6) and (7) of the Act.2.By discharging Stephen Terpevich for engaging inprotected concerted activities for mutual aid and protec-tion, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:ORDER29The Respondent, Rinke Pontiac Co., Warren, Michigan,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise disciplining employees forengaging in protected concerted activities for mutual aidand protection with respect to wages, hours, or other termsand conditions of employment.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tivesof their own choosing, to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedby Section 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Stephen Terpevich immediate and full rein-statementtophisfformer job or, if that job no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of his unlawful discharge, in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary and useful in analyzing the amount of backpaydue and the right to reinstatement and employment underthe terms of this recommended Order.mere griping and not a form of concerted activity whose existence wasknown to the company and her discharge was therefore pernussible. InSouthwest,the court found that the discharge was for improper performanceof duties and griping and not for unknown concerted activities. And inBuddies,the court similarly held that the discharge was for individualgriping and not for concerted activities.29 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its Pontiac Automobile Agency in Warren,Michigan,the attached notice marked"Appendix A."30Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by theRespondent's authorized representative,shall be posted bythe Respondent immediately upon receipt thereof, and bemaintainedby it for60 consecutive days thereafter, inconspicuousplaces,where notices to employees arecustomarily posted.Reasonable steps shall be taken toinsure that said notices are not altered,defaced,or coveredby any othermaterial.(d) Notifythe Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.30 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgmentof theUnited StatesCourt of AppealsEnforcing an Order oftht NationalLaborRelations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise disciplineemployees for engaging in protected concerted activi-ties for mutual aid or protection with respect to wages,hours, or other terms and conditions of employment.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir right to self-organization,to form,join,or assistlabor organizations,to bargain collectively throughrepresentatives of their own choosing,to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized by Section8(a)(3) of the Act.WE WILL offer Stephen Terpevich immediate andfull reinstatement to his former job or, if that job nolonger exists,to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earningssuffered by reason of his unlawful discharge.RINKEPONTIAC CO.